Case 3:19-cv-00208-GMG Document 10-3 Filed 06/04/20 Page 1 of 1 PageID #: 356
                                                                                                  GOVERNMENT         EXHIBIT




   From
   To
   Subject               Re   Hearing       Brochure

   Date                  Thursday    February      14   2019   332 01 PM

   Attachments




   Good      afternoon        Mike      I    would      like    to   request a hearing          on the status   of   my   federal

   firearms license           Please           call    my    cell    or text   if   there   any questions   304-676-2611

   Thanks         Dave

             On   February 14 2019 at                  952     AM     Fronczak Michael          F
          Michael FFronczakoa                                         wrote




          Mr      Frazier




          Please send         me   a request for a hearing via email upon receiving this message

          Thank you




          Michael     F   Fronczak



          Director Industry Operations



          Bureau of Alcohol Tobacco                          Firearms          Explosives


          Baltimore           Washington               Field    Divisions



          202-648-7177 Washington                        FD

          443-965-2011          Baltimore               FD

          443-250-0365 cell




                                                                                                                                    US00000010
